       Case 2:20-cr-00049-JAM Document 53 Filed 08/25/20 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT         August 25, 2020
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                       CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:20-CR-00049-JAM

                Plaintiff,

      V.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
AKIEAM HARRIS

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release AKIEAM HARRIS

Case No. 2:20-CR-00049-JAM Charges 21 U.S.C. § 844(a} - POSSESSION OF

MARIJUANA from custody for the following reasons:

                      Release on Personal Recognizance
             --
                      Bail Posted in the Sum of $
             --                                     -----------
                             Unsecured Appearance Bond $
                      --                                       --------
                             Appearance Bond with 10% Deposit
                      --
                             Appearance Bond with Surety
                      --
                             Corporate Surety Bail Bond
                      --
                             (Other): The Court sentenced the defendant to a term
                         X
                             of imprisonment of time served.
                      --
      Issued at Sacramento, California on August 25, 2020 at 10:15 AM
